Title: To Thomas Jefferson from Benjamin Vaughan, [ca. 1 March 1787]
From: Vaughan, Benjamin
To: Jefferson, Thomas



Sir
[ca. 1 Mch. 1787]

I take the liberty to introduce to your acquaintance, Mr. Garnett of Bristol, a gentleman who is particularly recommended to me by my particular connection Mr. Richard Bright of Bristol, as his friend and a person of very good character. His object with you, will be to make you acquainted with an invention of his (for which himself and the Revd. Mr. Milton have obtained a patent here) for relieving friction upon the axes of wheels &c. Its simplicity will soon enable you to determine how far it may be useful in the United States; and your protection of the invention and its author, in case you should approve it, will give you a pleasure, which I am happy in being the means of bringing to your Excellency’s notice. I have the honor to be with great respect, Your Excellency’s Most obedient & most humble servt.,

Benjn. Vaughan

